Citation Nr: 1726982	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for urethra disease.

2.  Entitlement to service connection for a left foot condition.

3.  Entitlement to service connection for a right foot condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1965 to August 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, the Board finds that additional development is needed before the Veteran's claim on appeal can be decided.  

The Board notes that the Veteran was not afforded a VA examination in connection with his claim for service connection for a urethral disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  The third element could be satisfied by competent evidence showing post-service treatment for a condition or other possible association with military service.  38 C.F.R. § 3.159(c)(4).  The threshold for establishing the third element is low, for there need only be evidence that "indicates" that there "may" be a nexus between the current disability and military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran has provided competent lay evidence that he has had difficulty urinating and other urethral issues since 1967 when he was in the Army.  The Veteran's statements coupled with the medical evidence of record is sufficient to indicate that there may be a nexus between the Veteran's service and his current urethral disability.  Thus, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of his urethral disability.  See McLendon, supra.  

The Veteran also asserts that he is entitled to service connection for a left foot condition and right foot condition.  He was afforded a VA examination in June 2015 VA concerning his skin diseases examination, the examiner stated that the Veteran's claimed foot conditions were less likely than not incurred in or caused by his service.  The Board finds that the June 2015 VA examination is inadequate to address all current theories of entitlement and that another VA examination is necessary.  Although the Veteran initially only claimed entitlement to service connection on a direct basis, he stated in the January 2013 VA Form 9 that he was also seeking service connection as secondary to diabetes mellitus.  The Veteran was subsequently service-connected for diabetes mellitus in August 2015.  Therefore, a VCAA notification letter regarding secondary service connection should be issued, and a new VA examination is needed.  See 38 C.F.R. § 3.159(c)(4), McLendon, supra.

Additionally, attempts to identify and obtain any outstanding, current treatment records should be made before a decision is made in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  All reasonable attempts should be made to obtain any identified records.  

2.  Provide VCAA notice regarding secondary service connection.  

3.  After completion of steps 1 and 2 above, schedule the Veteran for a VA examination with an appropriate VA medical professional to ascertain the etiology of his urethral disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current urethral disability is etiologically related to an in-service injury, disease, or event;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current urethral disability is (1) proximately due to the Veteran's service-connected diabetes mellitus, or (2) permanently worsened (aggravated) by the Veteran's service-connected diabetes mellitus.

4.  After completion of steps 1 and 2 above, schedule the Veteran for a new VA examination from an appropriate VA medical professional to determine whether any current bilateral foot disability is etiologically related to the Veteran's active service or to service-connected diabetes mellitus.  Provide the examiner with the claims file, including a copy of this Remand.  The examiner should review the claims file and this Remand. The issue remaining is appellate status is disabilities of the feet other than that contemplated by the now service-connected peripheral neuropathy of the lower extremities.

After a review of the record on appeal and an examination of the Veteran, the examiner should state all diagnosed bilateral foot disabilities and provide answers to the following questions:

a) whether it is at least as likely as not (a 50 percent or greater probability) that any current right foot disability is etiologically related to an in-service injury, disease, or event;

b) whether it is at least as likely as not (a 50 percent or greater probability) that any current right foot disability is (1) proximately due to the Veteran's service-connected diabetes mellitus, or (2) permanently worsened (aggravated) by the Veteran's service-connected diabetes mellitus.

c) whether it is at least as likely as not (a 50 percent or greater probability) that any current left foot disability is etiologically related to an in-service injury, disease, or event; and

d) whether it is at least as likely as not (a 50 percent or greater probability) that any current left foot disability is (1) proximately due to the Veteran's service-connected diabetes mellitus, or (2) permanently worsened (aggravated) by the Veteran's service-connected diabetes mellitus.

5.  The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

6.  After completing all actions set forth above and any further action needed as a consequence of the above development, readjudicate the claims on appeal.  If the benefit on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case and allow the appropriate time for response.  Then return the case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

